     Case 3:20-cv-00261-BAS-DEB Document 23 Filed 11/10/20 PageID.1288 Page 1 of 4



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    RICHARD GIDEON HAMMOND,                             Case No. 20-cv-0261-BAS-DEB
12                                    Petitioner,
                                                          ORDER:
13           v.                                           (1) OVERRULING PETITIONER’S
                                                              OBJECTIONS (ECF No. 22);
14    JOSIE GASTELO, et al.,
                                                          (2) ADOPTING REPORT AND
15                                 Respondents.               RECOMMENDATION IN ITS
                                                              ENTIRETY (ECF No. 21);
16                                                        (3) DENYING PETITION OF
                                                              WRIT OF HABEAS CORPUS;
17                                                            AND
18                                                        (4) DECLINING TO ISSUE A
                                                              CERTIFICATE OF
19                                                            APPEALABILITY
20
21
22
23
24          Petitioner Richard Gideon Hammond is a state prisoner proceeding pro se. He filed
25    a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254 challenging his February 21,
26    2018 conviction and sentence in San Diego Superior Court Case No. SCS280604
27    that resulted in a sentence of six years in prison. (ECF No. 1.) On October 5, 2020, United
28    States Magistrate Judge Daniel E. Butcher issued a Report and Recommendation (“R&R”)

                                                    -1-
                                                                                          20cv261
     Case 3:20-cv-00261-BAS-DEB Document 23 Filed 11/10/20 PageID.1289 Page 2 of 4



1     recommending that this Court deny Petitioner’s petition of writ of habeas corpus. (ECF
2     No. 21.) Petitioner objected to the R&R. (“Objections,” ECF No. 22.) For the following
3     reasons, the Court (1) OVERRULES Petitioner’s Objections; (2) APPROVES and
4     ADOPTS the R&R; (3) DENIES Petitioner’s petition of writ of habeas corpus; and
5     (4) DECLINES to issue a certificate of appealability.
6     I.    BACKGROUND
7           A.    Petition
8           Petitioner is a state prisoner who was incarcerated in California Men’s Colony State
9     Prison–West and is now released on parole. (Pet. 1, ECF No. 1; Notice of Change of
10    Address, ECF No. 6. ) He was convicted for vehicular manslaughter with gross negligence
11    in 2018 and was sentenced to six years in prison. (ECF No. 5-8 at 72.) Petitioner
12    challenges his conviction on the grounds that that the Superior Court erred (1) by denying
13    his motion to suppress his blood draw results, which Petitioner argues was obtained in
14    violation of the Fourth Amendment, and (2) by considering irrelevant aggravating factors
15    to impose an upper sentencing term.
16          B.     Report and Recommendation
17          On October 5, 2020, Judge Butcher issued an R&R on Petitioner’s petition of writ
18    of habeas corpus. (R&R, ECF No. 21.) In the R&R, Judge Butcher held that Petitioner’s
19    Fourth Amendment claim was barred under the rule set forth in Stone v. Powell, 428 U.S.
20    465 (1976) because Petitioner had the opportunity to move for a suppression of the blood
21    draw evidence in state court. (Id. at 6:19–7:21.) Magistrate Judge Butcher also rejected
22    Petitioner’s claim challenging the Superior Court’s sentencing decision, holding that the
23    claim involved only the interpretation or application of state law and did not present a
24    cognizable claim for federal habeas review. (Id. at 8:26–9:12.) Judge Butcher also found
25    that the state court did not violate Petitioner’s due process in making the sentencing
26    decision. (Id. at 9:13–10:25.)
27    //
28    //

                                                -2-
                                                                                         20cv261
     Case 3:20-cv-00261-BAS-DEB Document 23 Filed 11/10/20 PageID.1290 Page 3 of 4



1     II.    LEGAL STANDARD
2            The Court reviews de novo those portions of the R&R to which objections are made.
3     28 U.S.C. § 636(b)(1). The Court may “accept, reject, or modify, in whole or in part, the
4     findings or recommendations made by the magistrate judge.” Id. But “[t]he statute [28
5     U.S.C. § 636(b)(1)(c)] makes it clear that the district judge must review the magistrate
6     judge’s findings and recommendations de novo if objection is made, but not otherwise.”
7     United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also
8     Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (concluding that where
9     no objections were filed, the district court had no obligation to review the magistrate
10    judge’s report). “Neither the Constitution nor the statute requires a district judge to review,
11    de novo, findings and recommendations that the parties themselves accept as correct.”
12    Reyna-Tapia, 328 F.3d at 1121. This rule of law is well-established in the Ninth Circuit
13    and this district. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005) (“Of
14    course, de novo review of a R & R is only required when an objection is made to the
15    R & R.”); Nelson v. Giurbino, 395 F. Supp. 2d 946, 949 (S.D. Cal. 2005) (Lorenz, J.)
16    (adopting report in its entirety without review because neither party filed objections to the
17    report despite the opportunity to do so).
18    III.   ANALYSIS
19           Petitioner raises several objections to the rejection of his Fourth Amendment claim.
20    He repeats the argument that he lacked capacity at the time the State drew his blood and
21    thus the trial court erred by denying his motion to suppress the evidence under the Fourth
22    Amendment, which was already raised in his Petition. As explained in Magistrate Judge
23    Butcher’s well-reasoned R&R, “a state prisoner may not be granted federal habeas corpus
24    relief on the ground that evidence obtained in an unconstitutional search or seizure was
25    introduced at his trial” where “the State has provided an opportunity for full and fair
26    litigation of a Fourth Amendment claim.” Stone, 428 U.S. at 494. California Penal Code
27    § 1538.5 provides for a “full and fair litigation” of Fourth Amendment claims. See Gordon
28    v. Duran, 895 F.2d 610, 613 (9th Cir. 1990). Here, Petitioner does not argue that he did

                                                   -3-
                                                                                              20cv261
     Case 3:20-cv-00261-BAS-DEB Document 23 Filed 11/10/20 PageID.1291 Page 4 of 4



1     not have the full and fair opportunity to litigate his Fourth Amendment claim in state court.
2     Because Petitioner has not shown he was deprived of the opportunity to litigate his Fourth
3     Amendment claim in state court, the Court declines to grant habeas corpus relief on his
4     Fourth Amendment claim.
5           Petitioner also objects to Magistrate Judge Butcher’s finding that Petitioner’s
6     sentencing claim did not present a cognizable claim for federal habeas review. That claim
7     lacks merit for the reasons stated in the R&R. To the extent that Petitioner’s sentencing
8     claim presented any due process issues, Magistrate Judge Butcher reached the merits of
9     that issue and found that the state courts’ sentencing decisions comported with due process.
10          Petitioner’s Objections present no grounds for relief.
11    IV.   CONCLUSION
12          The Court OVERRULES Petitioner’s Objections (ECF No. 22); APPROVES and
13    ADOPTS the R&R (ECF No. 21); and DENIES Petitioner’s petition of writ of habeas
14    corpus (ECF No. 1).
15          In addition, a certificate of appealability may issue only if the applicant makes a
16    substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2).
17    Petitioner has made no such showing. Because reasonable jurists could not debate whether
18    “the petition should have been resolved in a different manner or that the issues presented
19    were ‘adequate to deserve encouragement to proceed further,’” the Court DECLINES to
20    issue a certificate of appealability. See Slack v. McDaniel, 529 U.S. 473, 484 (2000)
21    (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).
22          IT IS SO ORDERED.
23
24    DATED: November 10, 2020
25
26
27
28

                                                  -4-
                                                                                            20cv261
